Exhibit 10.1

 

FIRST AMENDMENT TO
NOTE AND CONSTRUCTION LOAN AGREEMENT

 

This FIRST AMENDMENT TO NOTE AND CONSTRUCTION LOAN AGREEMENT (this “Amendment”)
is made as of September 24, 2008 (the “Amendment Effective Date”) by and between
BEHRINGER HARVARD MOCKINGBIRD COMMONS LLC, a Delaware limited liability company
(successor in interest by merger to Behringer Harvard Mockingbird Commons, LP, a
Texas limited partnership) (“Borrower”), and CREDIT UNION LIQUIDITY SERVICES,
LLC, a Texas limited liability company f/k/a TEXANS COMMERCIAL CAPITAL, LLC
(“Lender”).

 

WHEREAS, Borrower and Lender entered into that certain Construction Loan
Agreement dated as of September 30, 2005, pursuant to which Lender loaned to
Borrower (the “Loan”) up to the principal sum of $34,047,458.00 (the “Loan
Agreement”) as further evidenced by one certain promissory note dated as of
September 30, 2005 in the original principal amount of $34,047,458.00, executed
by Borrower and payable to the order of Lender (the “Note”); and

 

WHEREAS, as security for the obligations of Borrower under the Loan Agreement
and the Note, Borrower executed and delivered to Lender, among other things,
(i) that certain Amended and Restated Deed of Trust, Security Agreement,
Financing Statement, and Assignment of Rental, dated September 30, 2005,
executed by Borrower to Joel B. Fox and/or John C. O’Shea, as trustee for the
benefit of Lender, covering the property described therein and recorded
October 4, 2005 as Instrument No. 200503532798, Official Records of Dallas
County, Texas (the “Deed of Trust”) and (ii) that certain Absolute Assignment of
Leases and Rents from Borrower to Lender, dated September 30, 2005, covering the
property described therein and recorded as Instrument No. 200503532799, Official
Records of Dallas County, Texas (the “Assignment”); and

 

WHEREAS, the Loan Agreement, Note, Deed of Trust and any and all other documents
evidencing and/or securing the indebtedness described in the Note, as same may
have been previously amended, are referred to collectively as the “Loan
Documents”); and

 

WHEREAS, in connection with the Loan, Behringer Harvard Mockingbird Commons GP,
LLC, a Texas limited liability company, and Behringer Harvard Short Term
Opportunity Fund I, LP, a Texas limited partnership (each a “Guarantor” and
collectively the “Guarantors”) entered into those certain Guaranty Agreements
dated as of September 30, 2005; and

 

WHEREAS, the original Maturity Date of the Note was October 1, 2007; and

 

WHEREAS, pursuant to Section 4(b) of the Note, Borrower previously extended the
Maturity Date to October 1, 2008; and

 

WHEREAS, Borrower and Lender have agreed to make certain changes to the Loan
Documents, and desire to enter into this Amendment to document such changes;

 

1

--------------------------------------------------------------------------------


 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower and Lender agree as follows:

 


1.             DEFINED TERMS.  EACH CAPITALIZED TERM USED BUT NOT DEFINED HEREIN
HAS THE MEANING ASSIGNED TO SUCH TERM IN THE LOAN AGREEMENT OR THE OTHER LOAN
DOCUMENTS.


 


2.             MINIMUM SALE PRICE.  THE FOLLOWING NEW SECTION 5.18 IS HEREBY
ADDED TO THE LOAN AGREEMENT:


 


5.18.        MINIMUM SALE PRICE.  BORROWER SHALL NOT SELL A RESIDENTIAL
CONDOMINIUM UNIT ON THE PROPERTY FOR AN AMOUNT LESS THAN $200.00 PER GROSS
SQUARE FOOT WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER (WHICH CONSENT MAY BE
WITHHELD BY LENDER IN ITS SOLE AND ABSOLUTE DISCRETION).


 


3.             MANDATORY PRINCIPAL REDUCTION PAYMENTS.  AS A CONDITION PRECEDENT
TO THE EFFECTIVENESS OF THE AMENDMENTS IN SECTIONS 4 THROUGH 11 BELOW, BORROWER
SHALL, ON THE AMENDMENT EFFECTIVE DATE, MAKE A PRINCIPAL PREPAYMENT TO LENDER BY
WIRE TRANSFER IN THE AMOUNT OF $5,000,000.00.  BORROWER’S FAILURE TO MAKE SUCH
PAYMENT ON OR BEFORE FIVE (5) DAYS AFTER THE AMENDMENT EFFECTIVE DATE SHALL
CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THE NOTE AND LOAN AGREEMENT, AND
IN SUCH EVENT LENDER MAY, AT LENDER’S OPTION, ACCELERATE THE LOAN WITHOUT NOTICE
OR DEMAND OF ANY KIND, ALL OF WHICH ARE SPECIFICALLY WAIVED BY BORROWER,
INCLUDING, WITHOUT LIMITATION, DEMAND, NOTICE OF INTENT TO ACCELERATE, AND
NOTICE OF ACCELERATION.  BORROWER SHALL NOT BE ENTITLED TO NOTICE OF FAILURE TO
MAKE THE ABOVE PAYMENT.  FOR AVOIDANCE OF DOUBT, THE AMENDMENTS IN SECTIONS 4
THROUGH 11 BELOW SHALL BE EFFECTIVE ONLY UPON LENDER’S RECEIPT OF THE ENTIRE
$5,000,000.00 PRINCIPAL REDUCTION IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 3.


 


4.             FIRST AMENDMENT TO DEED OF TRUST.  CONCURRENTLY WITH THE
EXECUTION OF THIS AMENDMENT, BORROWER SHALL EXECUTE AND DELIVER TO LENDER A
FIRST AMENDMENT TO AMENDED AND RESTATED DEED OF TRUST, SECURITY AGREEMENT,
FINANCING STATEMENT AND ASSIGNMENT OF RENTAL (THE “FIRST AMENDMENT TO DEED OF
TRUST”).  IT IS EXPRESSLY UNDERSTOOD AND AGREED BY BORROWER AND LENDER THAT THE
FIRST AMENDMENT TO DEED OF TRUST SHALL NOT BE EFFECTIVE (AND SHALL NOT BE
RECORDED) UNTIL BORROWER HAS PAID TO LENDER ALL OF THE PRINCIPAL REDUCTION
PAYMENTS TOTALING $5,000,000.00 REQUIRED BY SECTION 3 ABOVE.  UPON SUCH
OCCURRENCE, LENDER SHALL COMPLETE THE DATE IN THE FIRST LINE OF THE FIRST
AMENDMENT TO DEED OF TRUST AND RECORD THE DOCUMENT IN THE REAL PROPERTY RECORDS
OF DALLAS COUNTY, TEXAS.


 


5.             LEASING.  WITHOUT LIMITING THE GENERAL PROHIBITION AGAINST
LEASING ANY PORTION OF THE RESIDENTIAL CONDOMINIUM OR THE FUTURE DEVELOPMENT
AREA UNIT CONTAINED IN SECTION 4.04 OF THE LOAN AGREEMENT, LENDER AGREES THAT
BORROWER MAY BY WRITTEN NOTICE TO LENDER DESIGNATE UP TO FIVE (5) RESIDENTIAL
CONDOMINIUM UNITS (OR MORE, IF APPROVED IN WRITING IN ADVANCE BY LENDER IN ITS
SOLE DISCRETION) AS UNITS WHICH BORROWER DESIRES TO LEASE, AND LENDER AGREES
THAT BORROWER SHALL BE PERMITTED TO LEASE SUCH UNITS PROVIDED THAT (I) LENDER
SHALL HAVE APPROVED IN WRITING (IN ITS REASONABLE DISCRETION) THE SPECIFIC UNIT
TO BE LEASED (EACH A “POTENTIAL LEASED UNIT”), (II) SO LONG AS BORROWER OR ANY
SUBSIDIARY OR AFFILIATE OF BORROWER OWNS SUCH UNIT, THE TERMS OF ANY SUCH LEASE
SHALL BE NORMAL AND CUSTOMARY FOR SIMILAR UNITS IN DALLAS, TEXAS, AND
(III) LENDER SHALL HAVE

 

2

--------------------------------------------------------------------------------



 


RECEIVED FROM BORROWER THE RELEASE PRICE FOR SUCH POTENTIAL LEASED UNIT PURSUANT
TO ARTICLE VI OF THE DEED OF TRUST.


 


6.             EXTENSION OF MATURITY DATE.  THE DEFINITION OF “MATURITY DATE” IN
SECTION 2 OF THE NOTE IS HEREBY REVISED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“MATURITY DATE” MEANS OCTOBER 1, 2009, AS SUCH DATE MAY BE EXTENDED PURSUANT TO
SECTION 4(B) OF THIS NOTE.


 


7.             MODIFICATION OF EXTENSION OPTION.  SECTION 4(B) OF THE NOTE IS
HEREBY REVISED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, SO LONG
AS NO EVENT OF DEFAULT OR POTENTIAL DEFAULT HAS OCCURRED AND IS CONTINUING,
LENDER SHALL, UPON SATISFACTION OF ALL OF THE FOLLOWING CONDITIONS, EXTEND THE
MATURITY DATE UNTIL OCTOBER 1, 2010:


 


(I)            MAKER SHALL DELIVER A WRITTEN REQUEST FOR SUCH EXTENSION TO
LENDER ON OR BEFORE A DATE WHICH IS MORE THAN THIRTY (30) DAYS BUT NOT MORE THAN
NINETY (90) DAYS PRIOR TO OCTOBER 1, 2009;


 


(II)           MAKER SHALL, DURING THE PERIOD FROM AND AFTER SEPTEMBER 16, 2008
AND ON OR BEFORE OCTOBER 1, 2009 (AND SPECIFICALLY EXCLUDING ANY PRINCIPAL
PREPAYMENTS REQUIRED TO BE MADE BEFORE SEPTEMBER 16, 2008), MAKE PRINCIPAL
REDUCTION PAYMENTS TOTALING $5,000,000.00, EITHER THROUGH SALES OF CONDOMINIUM
UNITS AND RELEASE OF SUCH UNITS PURSUANT TO ARTICLE VI OF THE DEED OF TRUST OR
THROUGH CASH PAYMENTS.  IT IS EXPRESSLY UNDERSTOOD AND AGREED BY MAKER THAT ANY
PRINCIPAL REDUCTION PAYMENT RECEIVED IN CONNECTION WITH A PARTIAL RELEASE OF THE
FUTURE DEVELOPMENT AREA UNIT PURSUANT TO SECTION 6.3 OF THE DEED OF TRUST SHALL
NOT BE INCLUDED IN DETERMINING IF MAKER HAS MADE THE REQUIRED $5,000,000.00
PRINCIPAL REDUCTION, EXCEPT TO THE EXTENT THAT SUCH PAYDOWN ON ACCOUNT OF THE
RELEASE OF THE FUTURE DEVELOPMENT AREA UNIT EXCEEDS $3,020,000.00; AND


 


(III)          LENDER SHALL HAVE RECEIVED FROM AN APPRAISER MUTUALLY ACCEPTABLE
TO LENDER AND BORROWER (IT BEING AGREED THAT CBRE, CUSHMAN WAKEFIELD, AND
INTEGRA, OR ANY SUCCESSOR ENTITIES TO SUCH COMPANIES, ARE APPROVED) AN APPRAISAL
OF THE MORTGAGED PROPERTY (AS DEFINED IN THE DEED OF TRUST) THEN REMAINING
SUBJECT TO THE LIEN OF THE DEED OF TRUST DATED AS OF A DATE NO MORE THAN 90 DAYS
PRIOR TO OCTOBER 1, 2009, AND THE APPRAISED VALUE OF SUCH MORTGAGED PROPERTY AS
DETERMINED BY SUCH APPRAISAL IS NOT LESS THAN THE QUOTIENT OF (X) THE
OUTSTANDING PRINCIPAL BALANCE OF THE OBLIGATIONS ON OCTOBER 1, 2009, DIVIDED BY
(Y) SEVENTY-FIVE PERCENT (75%).


 


8.             PERMITTED INDEBTEDNESS.  THE DEFINITION OF “PERMITTED
INDEBTEDNESS” IN SECTION 1.01 OF THE LOAN AGREEMENT IS HEREBY REVISED IN ITS
ENTIRETY TO READ AS FOLLOWS:

 

3

--------------------------------------------------------------------------------



 


“PERMITTED INDEBTEDNESS” MEANS (A) THE LOAN; (B) PROPERTY TAXES AND INSURANCE
PREMIUMS ACCRUED BUT NOT DELINQUENT; (C) INDEBTEDNESS FOR ITEMS PERMITTED UNDER
THE APPROVED BUDGET FOR WHICH NO ADVANCE HAS YET BEEN MADE FOR PAYMENT AND WHICH
IS NOT PAST DUE; (D) THE ANB CONSTRUCTION LOAN (AND ANY REFINANCINGS THEREOF);
(E) DEBT ARISING UNDER ANY HEDGING ARRANGEMENT BETWEEN BORROWER AND A SWAP
COUNTERPARTY PERMITTED UNDER SECTION 5.18; (F) UNSECURED TRADE INDEBTEDNESS
INCURRED IN THE ORDINARY COURSE OF BUSINESS OF OPERATION AND MAINTENANCE OF THE
AGGREGATE PROPERTY, WHICH IS NOT PAST DUE; AND (G) UNSECURED LOANS MADE BY
OWNERS (DIRECTLY OR INDIRECTLY) OF INTERESTS IN BORROWER OR AFFILIATES OF SUCH
OWNERS.  IT IS EXPRESSLY AGREED THAT INDEBTEDNESS INCURRED BY BORROWER IN THE
PAST AND CONSISTENT WITH THE ABOVE SHALL BE PERMITTED INDEBTEDNESS.


 


9.             HEDGING AGREEMENTS.  THE FOLLOWING NEW DEFINITION OF “HEDGING
AGREEMENTS” IS HEREBY ADDED TO SECTION 1.01 OF THE LOAN AGREEMENT:


 


“HEDGING ARRANGEMENT” MEANS A HEDGE, CALL, SWAP, COLLAR, FLOOR, CAP, OPTION,
FORWARD SALE OR PURCHASE OR OTHER CONTRACT OR SIMILAR ARRANGEMENT (INCLUDING ANY
OBLIGATIONS TO PURCHASE OR SELL ANY COMMODITY OR SECURITY AT A FUTURE DATE FOR A
SPECIFIC PRICE) WHICH IS ENTERED INTO TO REDUCE OR ELIMINATE OR OTHERWISE
PROTECT AGAINST THE RISK OF FLUCTUATIONS IN PRICES OR RATES, INCLUDING INTEREST
RATES, FOREIGN EXCHANGE RATES, COMMODITY PRICES AND SECURITIES PRICES.


 


10.           LIMITATION ON HEDGING.  THE FOLLOWING NEGATIVE COVENANT IS HEREBY
ADDED TO THE LOAN AGREEMENT AS SECTION 5.18:


 


5.18.        LIMITATION ON HEDGING.  THE BORROWER SHALL NOT (A) PURCHASE,
ASSUME, OR HOLD A SPECULATIVE POSITION IN ANY COMMODITIES MARKET OR FUTURES
MARKET OR ENTER INTO ANY HEDGING ARRANGEMENT FOR SPECULATIVE PURPOSES; OR (B) BE
PARTY TO OR OTHERWISE ENTER INTO ANY HEDGING ARRANGEMENT WHICH (I) IS ENTERED
INTO FOR REASONS OTHER THAN AS A PART OF ITS NORMAL BUSINESS OPERATIONS AS A
RISK MANAGEMENT STRATEGY AND/OR HEDGE AGAINST CHANGES RESULTING FROM MARKET
CONDITIONS RELATED TO THE BORROWER’S FINANCINGS AND OPERATIONS, OR
(II) OBLIGATES THE BORROWER TO ANY MARGIN CALL REQUIREMENTS.


 


11.           PREPAYMENT.  SECTION 2.07(A) OF THE LOAN AGREEMENT IS HEREBY
REVISED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


(A)           AT ANY TIME AND FROM TIME TO TIME BORROWER MAY, UPON FIVE
(5) BUSINESS DAYS’ WRITTEN NOTICE TO LENDER, PREPAY THE PRINCIPAL OF THE LOAN
THEN OUTSTANDING, IN WHOLE OR IN PART, WITHOUT PENALTY OR PREMIUM; PROVIDED,
HOWEVER, THAT EACH PREPAYMENT OF LESS THAN THE FULL OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN SHALL BE IN AN AMOUNT EQUAL TO AT LEAST ONE HUNDRED THOUSAND
DOLLARS ($100,000.00) AND INTEGRAL MULTIPLES THEREOF.


 


12.           REPRESENTATIONS AND WARRANTIES.  AS OF THE AMENDMENT EFFECTIVE
DATE, THE FOLLOWING SPECIFIC PROVISIONS IN ARTICLE III OF THE LOAN AGREEMENT ARE
HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY TO READ AS FOLLOWS:

 

4

--------------------------------------------------------------------------------



 


3.01(A)    BORROWER.  BORROWER IS A LIMITED LIABILITY COMPANY DULY FORMED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE
AND IN ACCORDANCE WITH THE ORGANIZATIONAL DOCUMENTS OF BORROWER.  BORROWER IS
DULY AUTHORIZED TO CONDUCT BUSINESS IN TEXAS AND IN EACH OTHER JURISDICTION, IF
ANY, IN WHICH THE NATURE OF ITS PROPERTIES, ASSETS OR ACTIVITIES REQUIRE SUCH
AUTHORIZATION.  EXCEPT AS DISCLOSED IN WRITING TO LENDER, NO MEMBER OF BORROWER
HAS TRANSFERRED, ASSIGNED, PLEDGED OR MORTGAGED ITS INTEREST IN BORROWER OR ANY
PROFITS OR PROCEEDS THEREFROM.


 


3.01(B)    GUARANTORS.  BEHRINGER HARVARD MOCKINGBIRD COMMONS GP, LLC IS A
LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF TEXAS AND IN ACCORDANCE WITH ITS ORGANIZATIONAL
DOCUMENTS.  EACH OTHER GUARANTOR IS DULY FORMED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF ITS FORMATION AND IN ACCORDANCE WITH THE
ORGANIZATIONAL DOCUMENTS OF SUCH PERSON.  IN ADDITION, EACH GUARANTOR IS DULY
AUTHORIZED TO CONDUCT BUSINESS IN TEXAS AND IN EACH OTHER JURISDICTION IN WHICH
THE NATURE OF ITS PROPERTIES, ASSETS OR ACTIVITIES REQUIRE SUCH AUTHORIZATION.


 


3.12         FINANCIAL CONDITION.  BORROWER HAS SUFFICIENT CAPITAL OR HAS ACCESS
TO SUFFICIENT CAPITAL TO CARRY ON ITS BUSINESS AND TRANSACTIONS AS NOW CONDUCTED
AND AS PLANNED TO BE CONDUCTED IN THE FUTURE.  NEITHER BORROWER NOR ANY
GUARANTOR IS THE SUBJECT OF ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR
RECEIVERSHIP PROCEEDING AND, TO BORROWER’S BEST KNOWLEDGE, NO SUCH PROCEEDING IS
THREATENED OR IMMINENT WITH RESPECT TO ANY SUCH PERSON.


 


3.13         RESTRICTIONS.  NEITHER OF BORROWER NOR ANY GUARANTOR IS A PARTY TO
ANY CONTRACT OR AGREEMENT, OR SUBJECT TO ANY CHARTER OR OTHER RESTRICTION, WHICH
MATERIALLY AND ADVERSELY AFFECTS ITS BUSINESS.  BORROWER HAS NOT AGREED OR
CONSENTED TO CAUSE OR PERMIT IN THE FUTURE (UPON THE HAPPENING OF A CONTINGENCY
OR OTHERWISE) ANY OF ITS ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, TO BE
SUBJECT TO ANY LIENS (OTHER THAN THE PERMITTED LIENS).  BORROWER HAS NOT AGREED
OR CONSENTED TO CAUSE OR PERMIT IN THE FUTURE (UPON THE HAPPENING OF A
CONTINGENCY OR OTHERWISE) ALL OR ANY PORTION OF ITS DIRECT OWNERSHIP INTEREST IN
ANY PERSON, OR ANY PROFITS OR PROCEEDS THEREFROM, TO BE SUBJECT TO ANY LIENS
(OTHER THAN PERMITTED LIENS).


 


3.14         NO DEFAULT.  TO THE BEST OF BORROWER’S KNOWLEDGE, NO POTENTIAL
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THIS LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


13.           FURTHER AMENDMENTS.  ANY AND ALL OF THE TERMS AND PROVISIONS OF
THE LOAN DOCUMENTS ARE HEREBY AMENDED AND MODIFIED WHEREVER NECESSARY, AND EVEN
THOUGH NOT SPECIFICALLY ADDRESSED HEREIN, SO AS TO CONFORM TO THE MODIFICATIONS
SET FORTH HEREIN.


 


14.           CONFIRMATION OF LOAN DOCUMENTS.  BORROWER COVENANTS, REPRESENTS
AND WARRANTS TO LENDER AS FOLLOWS:

 

5

--------------------------------------------------------------------------------



 


(A)           THE PRINCIPAL BALANCE OF THE LOAN AS OF THE AMENDMENT EFFECTIVE
DATE (BUT BEFORE APPLICATION OF THE MANDATORY PRINCIPAL PREPAYMENT DUE ON THE
AMENDMENT EFFECTIVE DATE PURSUANT TO SECTION 3 HEREOF) IS $30,390,129.21.


 


(B)           TO THE BEST KNOWLEDGE OF BORROWER, BORROWER IS NOT IN DEFAULT
UNDER THE NOTE, THE DEED OF TRUST, OR ANY OTHER LOAN DOCUMENT AFTER GIVING
EFFECT TO THE TERMS OF THIS AMENDMENT;


 


(C)           BORROWER HAS NO DEFENSES, COUNTER-CLAIMS OR OFFSETS TO THE NOTE,
DEED OF TRUST, OR ANY OTHER LOAN DOCUMENT, AS MODIFIED HEREIN;


 


(D)           BORROWER WAIVES ANY AND ALL DEFENSES, COUNTER-CLAIMS, OR OFFSETS
TO THE ENFORCEMENT OF THE NOTE, DEED OF TRUST, OR ANY OTHER LOAN DOCUMENT, AS
MODIFIED, RENEWED, AND EXTENDED HEREIN, WHETHER KNOWN OR UNKNOWN; AND


 


(E)           THE NOTE, DEED OF TRUST, AND OTHER LOAN DOCUMENTS, AS MODIFIED,
RENEWED, AND EXTENDED HEREIN, ARE IN FULL FORCE AND EFFECT.


 


15.           CONFIRMATION OF LIENS AND SECURITY INTERESTS.  BORROWER HEREBY
RENEWS AND CONFIRMS THE LIENS, SECURITY INTERESTS, AND RIGHTS OF ANY AND ALL
SECURITY FOR THE NOTE (INCLUDING, WITHOUT LIMITATION, THE LIENS, SECURITY
INTERESTS, AND RIGHTS OF THE DEED OF TRUST), WHICH ARE HEREBY ACKNOWLEDGED BY
BORROWER TO BE VALID AND SUBSISTING AGAINST THE PROPERTY.


 


16.           BORROWER’S REPRESENTATIONS.  BORROWER REPRESENTS AND WARRANTS TO
LENDER, AND COVENANTS AND AGREES WITH LENDER, AS FOLLOWS:


 


(A)           BORROWER HAS THE POWER AND REQUISITE AUTHORITY TO EXECUTE,
DELIVER, AND PERFORM ITS OBLIGATIONS HEREUNDER AND UNDER THE LOAN DOCUMENTS, AND
IS DULY AUTHORIZED, AND HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE SUCH PERSON
OR ENTITY TO EXECUTE, DELIVER AND PERFORM THIS AMENDMENT, THE FIRST AMENDMENT TO
DEED OF TRUST AND THE LOAN DOCUMENTS AND WILL CONTINUE TO BE DULY AUTHORIZED TO
PERFORM ITS OBLIGATIONS UNDER THIS AMENDMENT, THE FIRST AMENDMENT TO DEED OF
TRUST AND THE LOAN DOCUMENTS.


 


(B)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE LOAN
DOCUMENTS, EXCEPT AS EXPRESSLY AMENDED BY THIS AMENDMENT OR MODIFIED BY VIRTUE
OF A DEFINITIONAL CHANGE HEREIN, ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS IF MADE ON THE DATE HEREOF, WITH THE EXCEPTION OF THOSE ITEMS SPECIFICALLY
LISTED ON SCHEDULE 1 ATTACHED HERETO AND MADE A PART HEREOF.


 


17.           RELEASE.  EFFECTIVE AS OF THE AMENDMENT EFFECTIVE DATE, AND IN
CONSIDERATION FOR THIS AMENDMENT AND ALL DOCUMENTS EXECUTED HEREWITH, BORROWER
AND GUARANTORS AGREE AS FOLLOWS:


 


A.            FOR THE TIME PERIOD EXISTING ON AND PRIOR TO THE AMENDMENT
EFFECTIVE DATE AND RELATING EXCLUSIVELY TO THE LOAN DOCUMENTS AND THE LOAN
MEMORIALIZED THEREIN, BORROWER AND GUARANTORS FULLY AND FINALLY RELEASE AND
DISCHARGE LENDER (AND ITS OFFICERS, DIRECTORS, SHAREHOLDERS, REPRESENTATIVES,
EMPLOYEES, AGENTS AND ATTORNEYS) OF AND FROM ANY AND ALL DEFAULTS, POTENTIAL
DEFAULTS OCCURRING ON OR PRIOR TO THE AMENDMENT EFFECTIVE

 

6

--------------------------------------------------------------------------------



 


DATE, CLAIMS, DAMAGES OR CAUSES OF ACTION TO, OF OR FOR THE BENEFIT (WHETHER
DIRECTLY OR INDIRECTLY) OF, BORROWER OR ANY GUARANTOR, AT LAW OR IN EQUITY,
KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, WHETHER ASSERTED OR UNASSERTED,
WHETHER STATUTORY, IN CONTRACT OR IN TORT, AS WELL AS ANY OTHER KIND OR
CHARACTER OF ACTION NOW HELD, OWNED OR POSSESSED (WHETHER DIRECTLY OR
INDIRECTLY) BY BORROWER OR ANY GUARANTOR ON ACCOUNT OF, ARISING OUT OF, RELATED
TO OR CONCERNING, WHETHER DIRECTLY OR INDIRECTLY, PROXIMATELY OR REMOTELY, THE
LOAN DOCUMENTS AND ACCRUING PRIOR TO THE AMENDMENT EFFECTIVE DATE (COLLECTIVELY,
THE “RELEASED CLAIMS”);


 


B.            IN ADDITION TO THE RELEASE SET FORTH ABOVE, AND NOT IN LIMITATION
THEREOF, BORROWER AND GUARANTOR EACH AGREE THAT IT OR HE WILL NEVER PROSECUTE,
OR VOLUNTARILY (UNLESS REQUIRED BY LAW) AID IN THE PROSECUTION OF, ANY OF THE
RELEASED CLAIMS, WHETHER BY CLAIM, COUNTERCLAIM OR OTHERWISE.


 


18.           LENDER’S REPRESENTATIONS.  LENDER REPRESENTS AND WARRANTS TO
BORROWER AS FOLLOWS:


 


(A)           AS OF THE AMENDMENT EFFECTIVE DATE, BORROWER IS NOT IN DEFAULT
UNDER ARTICLE VII(A) OF THE LOAN AGREEMENT AND TO LENDER’S CURRENT ACTUAL
KNOWLEDGE, BORROWER IS NOT IN DEFAULT UNDER ANY OTHER PROVISION IN ARTICLE VII
OF THE LOAN AGREEMENT.  AS USED IN THIS SECTION, THE WORDS “LENDER’S CURRENT
ACTUAL KNOWLEDGE” MEAN AND REFER TO THE CURRENT ACTUAL KNOWLEDGE OF LENDER’S
SOLE PORTFOLIO MANAGER WITH STEWARDSHIP OVER THE LOAN AS OF THE AMENDMENT
EFFECTIVE DATE, NOT IN HIS INDIVIDUAL CAPACITY BUT SOLELY IN HIS CAPACITY AS AN
OFFICER OF LENDER, LIMITED TO HIS CURRENT CONSCIOUSNESS, WITHOUT ANY DUE
DILIGENCE, INQUIRY, OR INVESTIGATION OF ANY KIND OR DUTY OF INQUIRY OR
INVESTIGATION AND NOT INCLUDING ANY CONSTRUCTIVE, IMPUTED OR IMPLIED KNOWLEDGE.


 


(B)           LENDER HAS THE POWER AND REQUISITE AUTHORITY TO EXECUTE, DELIVER
AND PERFORM ITS OBLIGATIONS HEREUNDER AND IS DULY AUTHORIZED, AND HAS TAKEN ALL
NECESSARY ACTION TO AUTHORIZE THE PERSON EXECUTING THIS AMENDMENT, TO EXECUTE
AND DELIVER THIS AMENDMENT.


 


19.           EXPENSES OF LENDER.  BORROWER SHALL BE RESPONSIBLE FOR ALL OF
LENDER’S COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION,
NEGOTIATION AND EXECUTION OF THIS AMENDMENT, THE OTHER DOCUMENTS EXECUTED
PURSUANT HERETO AND ANY ADDITIONAL COSTS AND EXPENSES INCURRED IN CONNECTION
HEREWITH.


 


20.           JOINDER OF GUARANTORS.  EACH GUARANTOR HEREBY (I) CONSENTS TO THE
EXECUTION OF THIS AMENDMENT AND ACKNOWLEDGES AND CONSENTS TO THE TERMS AND
PROVISIONS HEREOF, (II) RATIFIES, CONFIRMS AND AGREES THAT THERE ARE NO CLAIMS
OR OFFSETS AGAINST, OR DEFENSES OR COUNTERCLAIMS TO, THE TERMS AND PROVISIONS
OF, AND THE OBLIGATIONS CREATED AND EVIDENCED BY, THE NOTE OR THE GUARANTY
EXECUTED BY SUCH GUARANTOR, AND (III) CERTIFIES THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN ARE, IN ALL MATERIAL RESPECTS, TRUE AND CORRECT
REPRESENTATIONS AND WARRANTIES AS OF THE DATE HEREOF.  THE PROVISIONS SET FORTH
IN SECTION 23 OF THE GUARANTY EXECUTED BY BEHRINGER HARVARD MOCKINGBIRD COMMONS
GP, LLC AND IN SECTION 24 OF THE GUARANTY EXECUTED BY

 

7

--------------------------------------------------------------------------------



 


BEHRINGER HARVARD SHORT TERM OPPORTUNITY FUND I, LP ARE HEREBY SPECIFICALLY
CONFIRMED AS BEING IN FULL FORCE AND EFFECT.


 


21.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY SIGNING
ANY SUCH COUNTERPART.  FACSIMILE OR ELECTRONIC SIGNATURES SHALL BE EFFECTIVE AS
ORIGINALS.


 


22.           MODIFICATION.  THIS AMENDMENT CANNOT BE CHANGED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM THE ENFORCEMENT OF ANY
CHANGE IS SOUGHT.  THIS AMENDMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 


[SIGNATURE PAGES FOLLOW]

 

8

--------------------------------------------------------------------------------


 

EXECUTED as of the Amendment Effective Date.

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD MOCKINGBIRD COMMONS

 

LLC, a Delaware limited liability company

 

 

 

By:

Behringer Harvard Mockingbird Commons GP, LLC,

 

 

a Texas limited liability company,

 

 

its manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Gerald J. Reihsen, III

 

 

 

Secretary

 

 

STATE OF TEXAS

§

 

 

§

 

COUNTY OF DALLAS

§

 

 

This instrument was acknowledged before me on this        day of September,
2008, by Gerald J. Reihsen, III, as Secretary of Behringer Harvard Mockingbird
Commons GP, LLC, a Texas limited liability company, in its capacity as the
manager of Behringer Harvard Mockingbird Commons LLC, a Delaware limited
liability company, on behalf of said manager acting on behalf of said limited
liability company.

 

 

 

 

 

Notary Public in and for the State of Texas

 

(SEAL)

 

9

--------------------------------------------------------------------------------


 

EXECUTED as of the Amendment Effective Date.

 

 

LENDER:

 

 

 

 

 

CREDIT UNION LIQUIDITY SERVICES,

 

LLC, a Texas limited liability company

 

f/k/a TEXANS COMMERCIAL CAPITAL,
LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF TEXAS

§

 

 

§

 

COUNTY OF DALLAS

§

 

 

This instrument was acknowledged before me on this        day of September,
2008, by                        ,                           of Credit Union
Liquidity Services, LLC, a Texas limited liability company f/k/a Texans
Commercial Capital, LLC, on behalf of said limited liability company.

 

 

 

 

 

Notary Public in and for the State of Texas

 

 

 

 

(SEAL)

 

 

10

--------------------------------------------------------------------------------


 

Guarantors expressly consent to the modifications and terms contained in this
Amendment:

 

 

GUARANTOR:

 

 

 

BEHRINGER HARVARD MOCKINGBIRD COMMONS GP, LLC

 

a Texas limited liability company

 

 

 

 

 

By:

 

 

 

Gerald J. Reihsen, III

 

 

Secretary

 

 

 

STATE OF TEXAS

§

 

 

§

 

COUNTY OF DALLAS

§

 

 

This instrument was acknowledged before me on this        day of September,
2008, by Gerald J. Reihsen, III, as Secretary of Behringer Harvard Mockingbird
Commons GP, LLC, a Texas limited liability company, on behalf of said limited
liability company.

 

 

 

 

 

Notary Public in and for the State of Texas

 

 

(SEAL)

 

11

--------------------------------------------------------------------------------


 

Guarantors expressly consent to the modifications and terms contained in this
Amendment:

 

 

GUARANTOR:

 

 

 

BEHRINGER HARVARD SHORT-TERM OPPORTUNITY FUND I LP

 

a Texas limited partnership

 

 

 

By:

Behringer Harvard Advisors II LP,

 

 

a Texas limited partnership,

 

its general partner

 

 

 

 

 

By:

Harvard Property Trust, LLC

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President

 

 

 

STATE OF TEXAS

§

 

 

 

§

 

 

COUNTY OF DALLAS

§

 

 

 

This instrument was acknowledged before me on this        day of September,
2008, by Gerald J. Reihsen, III, as Executive Vice President of Harvard Property
Trust, LLC, a Delaware limited liability company, in its capacity as the general
partner of Behringer Harvard Advisors II LP, a Texas limited partnership, in its
capacity as the general partner of Behringer Harvard Short-Term Opportunity Fund
I LP, a Texas limited partnership, for and on behalf of said entities.

 

 

 

 

 

Notary Public in and for the State of Texas

 

 

(SEAL)

 

12

--------------------------------------------------------------------------------


 

Schedule 1

 

Exceptions to Representations and Warranties

 

1.          With respect to Section 3.06 set forth in the Loan Agreement, the
Disclosed Litigation as of the date hereof is as follows:  None.

 

2.          With respect to the last sentence of Section 3.19 and the
representation set forth in Section 3.21(e), as previously disclosed to and
approved by Lender, the Aggregate Property is subject to a condominium regime
and is taxed accordingly.

 

3.          With respect to Section 3.23 of the Loan Agreement and any other
representation regarding title, Borrower has, with the consent of Lender and in
compliance with the terms and conditions of the Loan Agreement and other Loan
Documents, sold certain condominium units on the Property and Lender has signed
and filed a release of lien with respect to such condominium units.

 

13

--------------------------------------------------------------------------------